PER CURIAM:
Bennie Jay Eatmon appeals the district court’s order granting Defendants’ motions for judgment on the pleadings and for summary judgment and dismissing his civil action. He also appeals the district court’s denial of his subsequent motion for reconsideration. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Eatmon v. B.D. Morgan, Inc., No. 5:02-CV-745-BO(3) (E.D.N.C. Mar. 16, 2004); Eatmon v. B.D. Morgan, Inc., No. 5:02-CV-745-BO(3) (E.D.N.C. Jan. 12, 2005). We deny Eatmon’s motion to stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED